DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on August 2, 2022, and the Amendment filed on June 23, 2022.  Claims 1, 3, 4, 6, 10, 13, 15, 19, and 22 are amended.  Claims 2, 5, 9, 11, 12, 14, 18, and 20 are cancelled.  Claims 1, 3, 4, 6-8, 10, 13, 15-17, 19, and 21-25 are pending in the case.  Claims 1, 10, 19, and 22 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
 
Applicant’s Response
In the response filed on June 23, 2022, Applicant amended the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action.



Response to Argument/Amendment
Applicant’s arguments in response to the rejections of the claims under 35 USC 102 and 103 are acknowledged, and have been fully considered.  
Regarding claims 1, 10, and 19 (and their corresponding dependent claims), Applicant argues that Thapliyal and Malkin do not teach or suggest “executing…a hosted application associated with a task of the plurality of tasks, responsive to the priority order indicating the task has a highest priority of the plurality of the tasks, without rendering an output of the hosted application at a client device of the user; and rendering…content of the hosted application at the client device of the user responsive to receiving a selection of the task…”
Regarding claim 22, now recited as an independent claim, Applicant argues that Thapliyal, Mullings, and Dunn fails to teach or suggest “estimating…a duration of at least one task associated with the hosted application based on a sum or a weighted average of:  (1) a content length or duration of the at least one task, (2) a historical completion data of the at least one task, and (3) a travel time between the current location of the user and a second location.”    
Applicant’s arguments are persuasive.  Therefore, the previous rejection is withdrawn.  However, new grounds of rejection are provided below.
Examiner notes that Applicant appears to allege, in a footnote on page 9 of the remarks filed on June 23, 2022, that “The Examiner agreed that the rejection of claim 22 was improper….”  To clarify, Examiner did not agree that the rejection of claim 22 as discussed in the Final Office Action on May 4, 2022 was improper; instead, as is clearly indicated in the Interview Summary mailed May 25, 2022 (recording the interview held on May 20, 2022), Examiner previously agreed that the rejection of claim 22 would be overcome with further clarifying amendments indicating that the sum or weighted average is intended to include each of the content length/duration, the historical completion data, and the travel time.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The present application claims the benefit of and priority to US. Provisional Patent Application No. 62/650,321, entitled "METHOD TO PERSONALIZE WORKSPACE EXPERIENCE BASED ON THE USERS AVAILABLE TIME,” fled May 20, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal et al. (US 20170169382 A1) in view of in view of Kim (US 20070233535 A1), further in view of Fried et al. (US 20130124848 A1).
With respect to claims 1, 10, and 19, Thapliyal teaches a system, comprising: a computing device comprising a processor and a network interface, the processor configured to perform a method (e.g. paragraph 0039, computing device 100 including communication interface 102, processing circuitry 104); a non-transitory computer readable medium including encoded instructions that, when executed by a processor of a computing device, cause the computing device to perform the method (e.g. paragraph 0039-0040, memory 106 operable to store programs/instructions/data for use in computing device 100; memory storing program code for processing circuitry 104 including productivity tool 120; paragraph 0099-0100, computer readable storage medium storing programs; invention implemented in computer program instructions), and the method, comprising: 
identifying, by a system, an available period of time of a user (e.g. paragraph 0047-0048, identifying high and low focus time slots in electronic calendar; paragraph 0053, high focus time slots, duration; paragraph 0054, time slots that are available for scheduling); 
determining, by the system, priorities of a plurality of tasks having a duration equal to or less than a duration of the identified available period of time (e.g. paragraph 0049, receiving tasks 112 from remote scheduling server system; paragraph 0051 automatically performing electronic scheduling operation; for each task in user tasks 112, allocating time slots in user calendar in which user will work on that task; allocating time slots according to required focus level for the task, as indicated in required focus levels 114; protecting specific times during the day that are user’s high focus time slots, so user can use high focus time slots to accomplish most important tasks, i.e. high focus tasks; paragraph 0052, for each of the tasks in user tasks 112, focus levels 114 includes indication of high or low focus for the task; paragraph 0053, specific number of time slots allocated to high focus task calculated based on length of time associated with the task and duration of each time slot; cumulative length of allocated time slots at least as large as length of time associated with the task; allocating high focus tasks to high focus time slots and low focus tasks to low focus time slots; paragraph 0054-0055, allocating adjacent available time slots to tasks which are related; paragraph 0058, comparing amount of time required to complete the task to duration of single time slot; high/low focus depending on whether time required to complete task exceeds duration of time slot; paragraph 0059, dividing task into subtasks such that each chunk has a duration that does not exceed duration of time slot; paragraph 0060, allocating time slots to individual chunks of received task; paragraphs 0068-0072, describing various resources, including documents, websites, programs, services, etc. as being associated with the task, where at least websites, programs, services, etc. are analogous to hosted applications which the task is associated with; i.e. where determining that a time slot length, including a cumulative length of adjacent time slots, is at least as large as the length of time associated with a task is analogous to determining that the duration of the task is equal to or less than a duration of an identified available period of time; further, where a focus level of a task is an indicator of the importance/priority of the task, where the focus level (priority) of each task is evaluated, and where only tasks having a given priority are allocated to corresponding timeslots, this is analogous to determining the priorities of the plurality of tasks and determining which of them fit into the corresponding time slots); and 
executing, by the system, a hosted application associated with the task of the plurality of tasks, responsive to an indication that the task has a high priority of the plurality of tasks, and rendering, by the system, content of the hosted application at a client device of the user based on the identified at least one task, the content enabling the user to accomplish the at least one task within the identified available period of time (e.g. paragraph 0049, user tasks received from remote meeting scheduling server system; paragraph 0052, required focus levels 114 received with user tasks 112 from remote meeting scheduling server; i.e. where a task having a high importance/priority as indicated by a high focus level is allocated to a corresponding time slot; paragraph 0057, displaying time slot as proposed time slot for task to user within GUI; user approving/disapproving proposed time slot; paragraph 0068, identifying resources needed by user during time slot, preloading resources into personal workspace of user prior to beginning of time slot; current state saving pointers, names, other identifiers of resource such as websites, open documents, open email, open communication tools, music files, and other types of resources; using stored identifiers to restore state for user prior to or at beginning of time slot of task; paragraphs 0069-0072, further describing the system receiving task and time slot data indicating tasks allocated to time slots, and indications of resources used by user for specific task, for restoring user’s state at or prior to beginning of time slot allocated to task; loading resources as task specific resources for time slot into user personal workspace 510; restore/retrieve/open websites, documents, emails, communication tools, programs/services, etc. within personal workspace using state information; restoring meeting agenda which is a remotely stored document; downloading other resources needed for task, loading for task into local workspace of user; i.e. where preloading/opening resources including websites, documents, email, communication tools, etc., is analogous to executing a hosted application associated with a task, under the broadest reasonable interpretation, and where task data itself, when received form a remote scheduling server, and various preloaded resources for the task, such as a website, document downloaded from a server, etc., are analogous to content of a hosted application, under the broadest reasonable interpretation; further, where the task is assigned to the time slot on the basis of it having a high focus level (indicating a high importance/priority), the applications which are associated with the task are executed, at least in part, responsive to this task having the high priority which caused it to be assigned to the time slot).  
Thapliyal does not explicitly disclose:
that the determined priorities of the plurality of tasks are a priority order of a plurality of tasks;
that the priority order indicates the task has a highest priority of the plurality of tasks.
However, Kim teaches:
that the determined priorities of the plurality of tasks are a priority order of a plurality of tasks (e.g. paragraph 0051, unit works, i.e. tasks; paragraph 0066, sorting unit works into types of work; paragraph 0067, further sorting unit works into “urgency” type for works to be transacted instantly with the highest priority, and “regular” type for unit works that are regular/not urgent; paragraph 0068, sorting unit works into “instant” type for works to be transacted as soon as unit works are assigned to users in charge, “time-limit” type for works to be transacted by predetermined due data, and “period” type for works to be transacted repetitively by installments during a predetermined period; unit works determined as “urgency” type should be transacted instantly with the highest priority; paragraph 0071, types of unit works are arranged according to an array order and objects of the worklist display set by each user; types are displayed on final interface display so that users can easily understand and effectively transact the unit works; paragraph 0084, determining work transaction speed according to whether unit works are urgent or not; regular and urgency works, with urgency works having the highest priority; paragraph 0085, determining work transaction time according to time limit of work, including instant, time limit, and period works; paragraph 0094, worklist display; sorting information according to acceptance order, importance, priority, etc., from user viewpoint, and displaying information to users; displaying information on basis of array order and objects; paragraph 0098, array order of unit works such that “urgency” type is of the highest priority and the others are arranged in order of acceptance date; alternatively, setting order such that “urgency” type is of the highest priority and others are arranged in order of instant, period, and time limit types; i.e. priority types are determined for a plurality of unit works (tasks), and these are ordered based on their priority, such that the most urgent tasks having a highest priority are ordered first/highest, followed by others according to relative priority type);
that the priority order indicates the task has a highest priority of the plurality of tasks (e.g. paragraph 0067, urgency type work having the highest priority; paragraph 0068, urgency type work having highest priority; see also paragraphs 0084-0085, similar; paragraph 0098, “urgency” type is of the highest priority).
Kim further teaches that the executing of the hosted application is responsive to the priority order indicating the task has a highest priority of the plurality of tasks (e.g. paragraph 0003, automatically driving and executing linked program; paragraph 0013, software required to transact works automatically connected and executed, all of work transacting functions to be transacted instantly are performed; paragraph 0016, urgent tasks have to be transacted instantly with highest priority; paragraph 0027, automatically executing application program designated to task; paragraph 0028, schedule managing engine automatically executes linked application programs according to task information; paragraph 0051, dividing project into unit works/tasks and managing the tasks based on time; paragraph 0055, user in charge of unit works determined, start and end of unit works defined; paragraph 0057, work information including transacting date/time, available period, etc.; schedule managing engine informs the unit works to the users in charge or automatically executes the designated application programs and documents according to the work information in the database; paragraph 0062, when user selects specific unit works, SW corresponding to the unit works is automatically executed; paragraph 0081, associated SW is automatically executed and user starts to transact unit works; paragraph 0120, sorting unit works based on time, assigning to users, automatically preparing and connecting to execution programs or related documents required to transact the corresponding unit works; i.e. where urgent/highest priority unit works/tasks must be transacted instantly, and the system automatically prepares/connects and executes software for functions to be transacted instantly, this is analogous to executing a hosted application responsive to a priority order indicating the task associated with the application has a highest priority);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Kim in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Kim (directed to integrating operation of business software managing execution of business processes based on time) to include the capability to associate a plurality of tasks with different priorities, arrange/sort the tasks in order of these priorities, and to select and execute and application associated with a task based on the task having a highest priority.  One of ordinary skill would have been motivated to perform such a modification in order to allow users to transact unit works/tasks easily and rapidly, and to dramatically increase a structure of transaction speed and efficiency of all members in an organization, allow users to concentrate on human functions and works, and provide an active and productive organization system so that the company establishes superiority in the aspect of competitiveness as described in Kim (paragraph 0120-0121).
Thapliyal and Kim do not explicitly disclose:
that the hosted application is executed without rendering an output of the hosted application at a client device of the user; and
that the content of the hosted application is rendered responsive to receiving a selection of the task.
However, Fried teaches:
that the hosted application is executed without rendering an output of the hosted application at a client device of the user (e.g. paragraph 0021, predicting input; based on predicted future input, initiating actions at computer to prepare for the input, such as retrieving and activating one or more applications and retrieving content to prepare the content for presentation at display; input predictor prepares for the future input but withholds presentation of information for the predicted input until the actual input is received; paragraph 0022, in response to external conditions associated with power up input and request for email, input predictor initiates power up of computer and calls email application; paragraph 0025, predicting login and retrieval of email, web browsing news and music; in response to predicted inputs, immediately initiating login page and email, web browsing, and music activities; paragraph 0026, initiating word processing application and retrieving meeting notes, but withholding presentation of word processing application and meeting notes document); and
that the content of the hosted application is rendered responsive to receiving a selection of the task (e.g. paragraph 0021, withholding presentation of information for predicted input until the actual input is received; providing near instantaneous response when predicted input is made; paragraph 0025, by the time user has completed login, email, web browsing, and music are loaded into memory such that each input by the end user is met with near instantaneous response; paragraph 0026, withholding presentation of word processing application and meeting notes document until end user makes predicted inputs; i.e. when the predicted input (such as an input selecting a highest priority task as is taught by Kim) is actually received, the content of the launched but not displayed application is rendered based on the actual receipt of the input).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, and Fried in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks) and Kim (directed to integrating operation of business software managing execution of business processes based on time), to incorporate the teachings of Fried (directed to predictive application and memory initiation) to include the capability to, upon launching/activating the application corresponding to the task having the highest priority (i.e. as taught by Kim), withhold the content of the application from display (i.e. as taught by Fried), and after receiving a predicted input for selecting the task (i.e. where Kim teaches that the task itself may be selected), displaying the content of the application (i.e. as taught by Fried).  One of ordinary skill would have been motivated to perform such a modification in order to present results of predicted inputs to users in reduced time, including near instantaneously, as described in Fried (paragraph 0013, 0021).
Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Kim, further in view of Fried, further in view of Malkin et al. (US 20140278718 A1).
With respect to claim 25, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claim 1 as previously described, and Thapliyal further teaches wherein the at least one task is identified from a plurality of tasks, at least one of the plurality of tasks being associated with a priority (e.g. paragraph 0051-0052, describing each of tasks having assigned high/low focus level, where focus level is indicative of importance/priority), and further comprising::
estimating the duration of the at least one task (e.g. paragraph 0053, length of time associated with specific task may be an estimation of user time required to complete the task); 
determining the duration is less than or equal to the available period of time (e.g. paragraph 0049, receiving tasks 112 from remote scheduling server system; paragraph 0051 automatically performing electronic scheduling operation; for each task in user tasks 112, allocating time slots in user calendar in which user will work on that task; paragraph 0053, specific number of time slots allocated to task calculated based on length of time associated with the task and duration of each time slot; cumulative length of allocated time slots at least as large as length of time associated with the task; paragraph 0054-0055, allocating adjacent available time slots to tasks which are related; paragraph 0058, comparing amount of time required to complete the task to duration of single time slot; high/low focus depending on whether time required to complete task exceeds duration of time slot; paragraph 0059, dividing task into subtasks such that each chunk has a duration that does not exceed duration of time slot; paragraph 0060, allocating time slots to individual chunks of received task; paragraphs 0068-0072, describing various resources, including documents, websites, programs, services, etc. as being associated with the task, where at least websites, programs, services, etc. are analogous to hosted applications which the task is associated with; i.e. where determining that a time slot length, including a cumulative length of adjacent time slots, is at least as large as the length of time associated with a task is analogous to determining that the duration of the task is equal to or less than a duration of an identified available period of time)  
Thapliyal does not explicitly disclose 
increasing a priority of the at least one task responsive to the determination.
However, Malkin teaches wherein the at least one task is identified from a plurality of tasks, at least one of the plurality of tasks being associated with a priority (e.g. paragraph 0015, obtain list of to-do items; paragraph 0017, identifying subset of candidate to-do items based on criterion; paragraph 0018, to-do items prioritized or ranked), and further comprising: 
estimating the duration of the at least one task (e.g. paragraph 0012, ramp-up time refers to an estimated amount of time to start a task; paragraph 0017, time to accomplish task plus additional ramp-up time; paragraph 0023, forecasting/estimating tasks to require certain amount of time such as 5-10 minutes based on history/similar tasks); 
determining the duration is less than or equal to the available period of time (e.g. paragraph 0017, identifying subset of to-do items; filtering out tasks that cannot be completed within the specified time window; time to accomplish task plus additional ramp-up time is less than user’s available time (specified window)); and 
increasing a priority of the at least one task responsive to the determination (e.g. paragraph 0017, filtering out tasks that cannot be completed within the specified time window paragraph 0018, subset of to-do items that may be worked on during specified time window prioritized/ranked based on criteria, including task properties such as the time to accomplish the task—ranking or prioritizing shortest tasks first; i.e. while tasks may have some preassigned importance priority (as is also indicated in paragraph 0018), a task not already designated as “important” may be ranked/prioritized over one that is (thereby increasing its priority) based on criteria favoring prioritization of shortest tasks first (i.e. those tasks which definitely have a duration less than or equal to the available period of time), including being prioritized over both those tasks which do not have a duration less than or equal to the period (and are therefore filtered out of the subtasks) and those tasks which do have a duration less than or equal to the period, but which take longer to perform).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Malkin in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Malkin (directed to an enhanced time-management and recommendation system) to include the capability to associate a plurality of tasks with a priority, and to select at least one task based on it having a highest priority, where tasks are first selected for inclusion in a group of subtasks by filtering out those tasks which cannot be completed within the relevant time period (i.e. have a duration which is greater than the time period, where the filtering out prioritizes the remaining subtasks over those not included), and then the tasks within the group of subtasks are further prioritized/ranked based on criteria, including by prioritizing the shortest tasks (i.e. those which most clearly have a duration which is less than or equal to the time period) over others (i.e. even though, prior to the prioritization, the other tasks may have had a higher priority by virtue of being designated as such).  One of ordinary skill would have been motivated to perform such a modification in order to help people prioritize their to-do items by keeping track of how much time is needed to accomplish each item, how much of one’s attention is required to adequately perform the task, how much ramp-up time is needed to begin working on the task, and interruptibility associated with to-do items as described in Malkin (paragraph 0012).
With respect to claim 3, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claim 1 as previously described.  Thapliyal does not explicitly disclose the method further comprising estimating the duration of the task from a history of performance of the task.  However, Malkin teaches the method further comprising estimating the duration of the task from a history of performance of the task (e.g. paragraph 0012, ramp-up time refers to an estimated amount of time to start a task; paragraph 0017, time to accomplish task plus additional ramp-up time; paragraph 0023, forecasting/estimating tasks to require certain amount of time such as 5-10 minutes based on history/similar tasks).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Malkin in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Malkin (directed to an enhanced time-management and recommendation system) to include the capability to forecast/estimate the duration of a particular task based on a history of performing similar tasks (i.e. where the same task performed in the past is one type of “similar” task).  One of ordinary skill would have been motivated to perform such a modification in order to help people prioritize their to-do items by keeping track of how much time is needed to accomplish each item, how much of one’s attention is required to adequately perform the task, how much ramp-up time is needed to begin working on the task, and interruptibility associated with to-do items as described in Malkin (paragraph 0012).
Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Kim, further in view of Fried, further in view of Mullings et al. (US 20140278686 A1).
With respect to claims 4 and 13, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claims 1 and 10 as previously described.  Thapliyal does not explicitly disclose the method further comprising estimating the duration of the task based on an amount of content associated with the task and an identified rate of consumption of content.  However, Mullings teaches the method further comprising estimating the duration of the task based on an amount of content associated with the task and an identified rate of consumption of content (e.g. paragraph 0096, time it takes to complete a task retrieved from a database based on historical data associated with the task; if participant is performing a task containing a media item, such as reading a text passage of a certain difficulty level X, processing system can retrieve relevant historical completion time data from historical database 310 to see how long the participant typically takes to review the content of the media item, in this case the media item is textual data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Mullings in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Mullings (directed to automatic task time estimation and scheduling) to include the capability to estimate the duration of a particular task based on the amount of content associated with the task and an identified rate of consumption, such as historical data indicating typical completion time to review the content.  One of ordinary skill would have been motivated to perform such a modification in order to attain advantages, such as estimating the amount of time to complete a task, such as reading textual data, based on historical information retrieved from a data store, with a reasonable expectation of success, and providing a mechanism to estimate a duration of a task based on historical data such as how long it takes to read textual data which improves the accuracy of predicting time estimates of tasks as described in Mullings (paragraph 0004-0010, 0055).
With respect to claims 6 and 15, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claims 1 and 10 as previously described.  Thapliyal does not explicitly disclose the method further comprising estimating the duration of the task based on one or more actions to be performed as part of the task within the hosted application. However, Mullings teaches the method further comprising estimating the duration of the task based on one or more actions to be performed as part of the task within the hosted application (e.g. paragraph 0029, aggregate task including multiple component tasks; paragraph 0051, time spent per component task; paragraph 0082, final time estimate for aggregate task determined by adding sum of estimated time values each of which corresponds to completing a single component task in the aggregate task).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Mullings in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Mullings (directed to automatic task time estimation and scheduling) to include the capability to estimate the duration of a particular task based on the sum of estimated time values for corresponding component tasks/actions to be completed as a part of the particular task.  One of ordinary skill would have been motivated to perform such a modification in order to attain advantages, such as estimating the amount of time to complete a task, such as reading textual data, based on historical information retrieved from a data store, with a reasonable expectation of success, and providing a mechanism to estimate a duration of a task based on historical data such as how long it takes to read textual data which improves the accuracy of predicting time estimates of tasks as described in Mullings (paragraph 0004-0010, 0055).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Kim, further in view of Fried, further in view of Dunn et al. (US 20180082260 A1).
With respect to claim 21, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claim 1 as previously described.  Thapliyal does not explicitly disclose the method further comprising determining the duration of the at least one task by: 
identifying a location of the user and a travel time between the location of the user and another location; and 
calculating the duration of the at least one task by aggregating the travel time with an expected task completion time of the at least one task. 
However, Dunn teaches the method further comprising determining the duration of the at least one task by: 
identifying a location of the user and a travel time between the location of the user and another location (e.g. paragraph 0007, identifying user free time slots; determining current location, first travel time from current location to current vendor location, second travel time from current vendor location to second appointment event; see also paragraph 0051, 0083-0084); and 
calculating the duration of the at least one task by aggregating the travel time with an expected task completion time of the at least one task (e.g. paragraph 0007, determining total event time period equal to first travel time, second travel time, and service time, where service time is amount of time required to provide retail product offering to consumer; i.e. where the task is a task to provide a retail product offering to the consumer in a free time slot of the consumer, and the service time for performing this task is included with associated travel times in order to determine a total event time, analogous to a duration of a task; see also paragraph 0051, 0085). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Dunn in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Dunn (directed to advanced scheduling with integrated social and reverse auction components) to include the capability to determine a duration for a task by aggregating a travel time between at least first and second locations with expected task completion time.  One of ordinary skill would have been motivated to perform such a modification in order to provide a computer system that efficiently manages data in order to provide user with timely and relevant notifications as described in Dunn (paragraph 0005-0006).
With respect to claim 24, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claim 1 as previously described. Thapliyal does not explicitly disclose the method further comprising: 
identifying a location of the user; 
determining a travel time between the location of the user and another location based on historical travel methods of the user; and 
calculating the available period of time by subtracting the travel time from a second available period of time of the user; or 
calculating the duration of the at least one task by aggregating the travel time with an expected task completion time of the at least one task.
However, Dunn teaches the method further comprising: 
identifying a location of the user (e.g. paragraph 0007, determining current location; see also paragraph 0051, 0083); 
determining a travel time between the location of the user and another location based on historical travel methods of the user (e.g. paragraph 0007, determining first travel time from current location to current vendor location, second travel time from current vendor location to second appointment event; see also paragraph 0051, 0084); and 
calculating the available period of time by subtracting the travel time from a second available period of time of the user; or 
calculating the duration of the at least one task by aggregating the travel time with an expected task completion time of the at least one task (e.g. paragraph 0007, determining total event time period equal to first travel time, second travel time, and service time, where service time is amount of time required to provide retail product offering to consumer; i.e. where the task is a task to provide a retail product offering to the consumer in a free time slot of the consumer, and the service time for performing this task is included with associated travel times in order to determine a total event time, analogous to a duration of a task; see also paragraph 0051, 0085).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Dunn in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Dunn (directed to advanced scheduling with integrated social and reverse auction components) to include the capability to determine a duration for a task by aggregating a travel time between at least first and second locations with expected task completion time.  One of ordinary skill would have been motivated to perform such a modification in order to provide a computer system that efficiently manages data in order to provide user with timely and relevant notifications as described in Dunn (paragraph 0005-0006).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Kim, further in view of Fried, further in view of Cohen et al. (US 7673340 B1).
With respect to claims 7 and 16, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claims 1 and 10 as previously described Thapliyal does not explicitly disclose wherein identifying the available period of time of the user further comprises identifying an average time spent by the user interacting with hosted applications from a historical log.   However, Cohen teaches wherein identifying the available period of time of the user further comprises identifying an average time spent by the user interacting with hosted applications from a historical log (e.g. col. 50, Table 8, TaskInsightTimeCategory, showing average amount of time spent performing each step of a task and between each step of a task hosted on an application by a user, recorded in a table of a historical log; this allows insightful observation of how long particular steps of a task took depending on how far the user got with performing the task).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Cohen in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Cohen (directed to analyzing system user behavior) to include the capability to identify a period of time in which a user can perform a task by averaging the amount of time required for the task based on a historical log.  One of ordinary skill would have been motivated to perform such a modification in order to better facilitate user tasks, and identify business critical user tasks based on historical data as described in Cohen (col. 1 lines 19-20; col. 3 lines 28-49).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Kim, further in view of Fried, further in view of Lee et al. (US 20140195951 A1).
With respect to claims 8 and 17, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claims 1 and 10 as previously described.  Thapliyal does not explicitly disclose wherein identifying the available period of time of the user comprises: 
identifying a location of the user and a travel time between the location of the user and another location (with respect to both claim 8 and claim 17); and 
calculating the available period of time by subtracting the travel time from a second available period of time (with respect to claim 8).  
However, Lee teaches wherein identifying the available period of time of the user comprises: 
identifying a location of the user and a travel time between the location of the user and another location (with respect to both claim 8 and claim 17) (e.g. paragraph 0035, schedule including time and location information, referring to activities to do by a user; paragraph 0039, location associated with first schedule; paragraph 0046, location management program determines location, provides locations as options/information about locations; estimated time taken to travel from location associated with first schedule to the location associated with the second schedule; i.e. where a user is to perform/is performing a task at a location associated with a first schedule, this is analogous to a location of the user (either current or future location of the user), and where the travel time from this location to another location is determined, this is analogous identifying a travel time between the location of the user and another location); and 
calculating the available period of time by subtracting the travel time from a second available period of time (with respect to claim 8) (e.g. paragraph 0039, task that is performable between the first schedule and the second schedule; displaying time that may be used to perform the task obtained by subtracting a travel time from the difference in time between the first schedule and the second schedule; paragraph 0046, calculating available time for task performance by subtracting second time from first time; when the difference in time between the completion time of the first schedule and the start time of the second schedule is an hour and a half, and the estimated time taken to travel from the location associated with the first schedule to the location associated with the second schedule via the location corresponding to the task is a half hour, the location management program may provide information representing that the available time for task performance is an hour).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Lee in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Lee (directed to managing schedules) to include the capability to identify a location of a user (such as a current or future location of the user associated with a task to be performed by the user at the location according to a schedule) and a travel time from the location to another location, and to determine the time available for performing another task by subtracting the travel time from the available time slot for performing the task (i.e. such as a time slot between a first scheduled task and a second scheduled task, which is available for performing another task between the scheduled tasks, after subtracting time to travel to the location associated with the task).  One of ordinary skill would have been motivated to perform such a modification in order to provide an application for efficiently managing schedules of a user as described in Lee (paragraphs 0006, 0008).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Kim, further in view of Fried, further in view of Perazzo et al. (US 20160112362 A1).
With respect to claim 23, Thapliyal in view of Kim, further in view of Fried teaches all of the limitations of claim 1 as previously described.  Thapliyal does not explicitly disclose the method further comprising: 
adjusting the duration of the at least one task based on a number of active tasks to which the user has been assigned.  
However, Perazzo teaches the method further comprising: 
adjusting the duration of the at least one task based on a number of active tasks to which the user has been assigned (e.g. paragraph 0074, assigning each task a duration based on various factors including busy time already assigned to calendar events and number of to-dos and reminders currently present in the today list of tasks).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Kim, Fried, and Perazzo in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), Kim (directed to integrating operation of business software managing execution of business processes based on time), and Fried (directed to predictive application and memory initiation), to incorporate the teachings of Perazzo (directed to contextual messaging system including task scheduling) to include the capability to assign/adjust a duration for a given task based on a number of other tasks assigned to the user, such as indicated by busy time already assigned to other events or by a number of to-dos already present in the list of tasks for a current time period, such as today.  One of ordinary skill would have been motivated to perform such a modification in order to provide contextual messaging which integrates messaging into other applications along with contextual task/to-do management as described in Perazzo (paragraphs 0006-0007).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Perry et al. (US 20110035247 A1).
With respect to claim 22, Thapliyal teaches a method, comprising: 
identifying, by a system, an available period of time of a user (e.g. paragraph 0047-0048, identifying high and low focus time slots in electronic calendar; paragraph 0053, high focus time slots, duration; paragraph 0054, time slots that are available for scheduling);
estimating, by the system, a duration of at least one task associated with a hosted application (e.g. paragraph 0053, length of time associated with specific task may be an estimation of user time required to complete the task); 
identifying, by the system, the at least one task associated with the hosted application responsive to determining the duration of the at least one task is equal to or less than a duration of the identified available period of time (e.g. paragraph 0049, receiving tasks 112 from remote scheduling server system; paragraph 0051 automatically performing electronic scheduling operation; for each task in user tasks 112, allocating time slots in user calendar in which user will work on that task; paragraph 0053, specific number of time slots allocated to task calculated based on length of time associated with the task and duration of each time slot; cumulative length of allocated time slots at least as large as length of time associated with the task; paragraph 0054-0055, allocating adjacent available time slots to tasks which are related; paragraph 0058, comparing amount of time required to complete the task to duration of single time slot; high/low focus depending on whether time required to complete task exceeds duration of time slot; paragraph 0059, dividing task into subtasks such that each chunk has a duration that does not exceed duration of time slot; paragraph 0060, allocating time slots to individual chunks of received task; paragraphs 0068-0072, describing various resources, including documents, websites, programs, services, etc. as being associated with the task, where at least websites, programs, services, etc. are analogous to hosted applications which the task is associated with; i.e. where determining that a time slot length, including a cumulative length of adjacent time slots, is at least as large as the length of time associated with a task is analogous to determining that the duration of the task is equal to or less than a duration of an identified available period of time); and 
providing, by the system, content of the hosted application to a client device of the user, the content enabling the user to accomplish the at least one task within the identified available period of time (e.g. paragraph 0049, user tasks received from remote meeting scheduling server system; paragraph 0052, required focus levels 114 received with user tasks 112 from remote meeting scheduling server; paragraph 0057, displaying time slot as proposed time slot for task to user within GUI; user approving/disapproving proposed time slot; paragraph 0068, identifying resources needed by user during time slot, preloading resources into personal workspace of user prior to beginning of time slot; current state saving pointers, names, other identifiers of resource such as websites, open documents, open email, open communication tools, music files, and other types of resources; using stored identifiers to restore state for user prior to or at beginning of time slot of task; paragraphs 0069-0072, further describing the system receiving task and time slot data indicating tasks allocated to time slots, and indications of resources used by user for specific task, for restoring user’s state at or prior to beginning of time slot allocated to task; loading resources as task specific resources for time slot into user personal workspace 510; restore/retrieve/open websites, documents, emails, communication tools, programs/services, etc. within personal workspace using state information; restoring meeting agenda which is a remotely stored document; downloading other resources needed for task, loading for task into local workspace of user; i.e. where task data itself, when received form a remote scheduling server, and various preloaded resources for the task, such as a website, document downloaded from a server, etc., are analogous to content of a hosted application, under the broadest reasonable interpretation).  
Thapliyal does not explicitly disclose that the estimating of the duration of the task is based on a sum or a weighted average of:  (1) a content length or duration of the at least one task, (2) a historical completion data of the at least one task, and (3) a travel time between the current location of the user and a second location.  However, Perry teaches that the estimating of the duration of the task is based on a sum or a weighted average of:  (1) a content length or duration of the at least one task, (2) a historical completion data of the at least one task, and (3) a travel time between the current location of the user and a second location (e.g. paragraph 0036, determining target pick time for an individual to pick/retrieve one or more items; target pick time is the sum of various picking allowances, or time estimates, for performing discrete actions required to pick an item, including estimates of time needed to read instructions to pick an item, travel to and retrieve each item, and handle each item; paragraph 0037, pick ticket transmitted to device adjacent/accessible to assigned individual; paragraph 0054, location ID associated with particular item utilized to determine travel allowance for each item, etc.; paragraph 0065, data tables listing target times for performing discrete actions for picking items utilized to calculated total target time for processing particular pick ticket; paragraph 0066, actions include base actions expected to be performed for any item, start actions expected to be performed at the start of the process, and finish actions expected to be performed at the finish; additional allowances expected for certain handling and location requirements; paragraph 0069, base pick allowance table as shown in Fig. 5 includes “read Item to be picked—read 4 words action,” referring to an action of a picker reading an item from a pick ticket, wherein there are four words on the pick ticket to be read; time associated with this action is 5 TMUs, expected frequency is four times, TMU for the action is multiplied by the frequency to obtain a total TMU for the action, 20 TMUs; note that the table of Fig. 5 also shows times for other actions to be performed, including “walk from cart to shelf” and “walk from shelf to cart,”(i.e. travel times), and other actions such as “place item on cart,” etc.; the TMU associated with each action is determined based on an average time taken to perform the action under normal conditions and/or based on certain assumptions; paragraph 0070, sum of the total time estimates for each action are summed together, the sum represents the total amount of time expected for the picker to perform all of the base actions listed in the base pick allowance table; paragraph 0073, start order allowance represents average time expected for picker to start picking process, as shown in Fig. 6; paragraph 0076, finish order allowance represents average time for picker to finish the picking process as shown in Fig. 7; paragraph 0107, target pick time for processing particular pick ticket is the sum of time estimates associated with discrete actions required; sum of start order allowance, finish order allowance, travel allowance, etc.; i.e. in order to estimate a total time required to complete a task (i.e. processing a pick ticket), the system calculates a sum of time values including (1) an estimated time for the picker to read the pick ticket (i.e. analogous to a content length or duration of the task, that is a length/duration of time required to process content of the task, based on an actual amount of content), (2) an estimated travel time for performing the task (i.e. analogous to a travel time between a current location of the user and a second location), and  (3) an estimated time for at least one other action to be performed as part of the task, such as actions to finish the process, handling actions, etc., where the time estimate is based on an average time to perform the task (i.e. analogous to historical completion data of the task, since the average time used for estimating the action of the task would be based on known, and therefore previous/historical, performance metrics associated with the task)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Perry in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Perry (directed to determining productivity associated with assigned tasks, such as retrieving items in a warehouse) to include the capability to estimate the duration of a particular task based on a sum of information associated with the task, such as a content duration (i.e. amount of time to read task-associated content), a travel time for the task (i.e. the amount of time required for the person performing the task to move from a current location to a location associated with the task), historical information associated with the task (i.e. such as additional time components associated with the task, having a time estimated based on an average time for previous/historical instances of performing the task).  One of ordinary skill would have been motivated to perform such a modification in order to provide improved productivity tracking systems, utilizing information which may be used to assess the efficiency and productivity of an individual, and whether the individual is being utilized properly as described in Perry (paragraph 0002-0003).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zeng (US 20170085426 A1) teaches preprocessing/preconfiguring applications based on contextual information and preconfiguration conditions (e.g. abstract; paragraph 0085, indicating that configuring the application can involve running the application in the background such that, although the application is running, the interface of the application is not displayed).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179